Citation Nr: 0123298	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  93-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Cynthia B. Moore-Simmons, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This case was the subject of a November 2000 Joint Motion for 
Remand and to Stay Further Proceedings, which was granted 
pursuant to a December 15, 2000, Order of the Court of 
Appeals for Veterans Claims.  

The issues of entitlement to a Board CUE hearing, and whether 
there was clear and unmistakable error (CUE) in the June 1958 
Board of Veterans' Appeals' (Board) decision denying 
restoration of service connection for defective hearing, are 
the subject of a separate, concurrently issued opinion.


REMAND

In correspondence dated subsequent to the Court's December 
15, 2000, Order in this case, the veteran has requested a 
Travel Board hearing.  Therefore, pursuant to 38 C.F.R. 
§ 20.704, the case is REMANDED to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should schedule the veteran, 
in accordance with the docket number of 
this case, for a hearing before a member 
of the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




